Citation Nr: 0524101	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  97-28 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from January 1958 to March 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In March 1998, the appellant 
testified at a hearing held at the RO before a Decision 
Review Officer.  A transcript of that hearing is of record.  
At the appellant's request, he was scheduled to testify at a 
video conference hearing before the Board in August 2003, but 
this hearing was cancelled at his request.  

During the course of this appeal, the appellant has also 
sought increased ratings for the service-connected 
disabilities of his right knee and the right middle finger.  
These matters are not currently before the Board but are 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  A chronic low back disability was not present in service 
or for many years afterward.  

2.  The appellant's current low back disability is not 
etiologically related to service or to service-connected 
disability.  


CONCLUSION OF LAW

Entitlement to service connection for a low back disability 
is not established.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO or 
Appeals Management Center (AMC) has notified the appellant of 
the evidence and information needed to substantiate the 
current claim, the information he should provide to enable VA 
to obtain evidence on his behalf, the assistance that VA 
would provide to obtain evidence on his behalf, and the 
evidence that the appellant should submit if he did not 
desire VA to obtain the evidence on his behalf.  See, e.g., 
the letters addressed to the appellant dated May 23, 2001, 
March 3, 2004, and January 12, 2005.  In these letters, VA 
specifically informed the appellant of the current status of 
his claim and of the evidence already of record in support of 
that claim, and of what the evidence must show in order to 
support the claim.  The appellant was also asked to inform VA 
of any additional evidence which he thought would support his 
claim, so that the RO could attempt to obtain this additional 
evidence for him.  Moreover, since the veteran was informed 
of the evidence that would be pertinent to his claim and 
requested to submit such evidence or provide the information 
necessary to enable VA to obtain such evidence, the Board 
believes that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession.  With 
competent representation also available to him, the appellant 
should have known this in any case.  Therefore, to this 
extent, the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Moreover, extensive VA medical records and some private 
medical records have been obtained.  Although the RO and the 
AMC have not been able to locate and obtain some long-
inactive VA medical records, the appellant has been informed 
of this, and he stated in July 2003 that he had also been 
told that these records were no longer available.  The AMC 
has also obtained a comprehensive medical opinion concerning 
the medical questions presented by this appeal.  Neither the 
appellant nor his representative has identified any 
additional evidence which could be obtained to substantiate 
the present claim, and the Board is also unaware of any such 
outstanding evidence.  Therefore, the Board is also satisfied 
that VA has complied with the duty to assist requirements of 
the VCAA and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the present case, the relevant issue was initially 
adjudicated by the RO in 1997, long before the enactment of 
the VCAA in November 2000.  Subsequently, extensive 
notification and evidentiary development were accomplished in 
accordance with the VCAA, and the claim was last adjudicated 
in  
April 2005 after the final VCAA letters were issued in March 
2004 and January 2005.  There is no indication or reason to 
believe that that the ultimate decision of the RO or AMC on 
the merits of this claim would have been different had 
initial adjudication been preceded by complete VCAA 
notification and development.  In sum, the Board is satisfied 
that the RO and the AMC properly processed the claim 
following compliance with the notice requirements of the VCAA 
and the implementing regulations and that any procedural 
errors in the development and consideration of this claim 
were harmless and non prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Service connection is currently in effect for paranoid 
schizophrenia, rated 100 percent disabling; for the residuals 
of a fracture of the right long finger, rated 10 percent 
disabling; and for the residuals of a fracture of the right 
patella, noncompensably rated.  The service connected-
disabilities have been rated 100 percent disabling, in 
combination, since January 1971.  

The appellant served on active duty from January 1958 to 
March 1962.  Physical examination of the appellant in 
December 1957 prior to his enlistment was negative for any 
relevant abnormal findings.  In March 1998, the appellant 
testified that he sustained three separate back injuries in 
service.  The first of these occurred in December 1960, when 
he fell about 10 feet down a ladder on the U.S.S. FORRESTAL 
(CVA-59), landing on his right knee.  However, the service 
medical records dating from this incident refer only to a 
fracture of the right patella and do not even mention a low 
back injury.  The second incident occurred in May 1961, when 
the appellant hit his lower back while climbing from his rack 
or bunk on the U.S.S. KITTY HAWK (CVA-63).  Although the 
service medical records dating from this incident reflect one 
mention of a contusion and possible fracture of the "back," 
the rest of the relevant service medical records mention only 
a possible rib fracture, and X-ray films were taken only of 
the right rib cage at this time, not of the lower back.  
These X-ray films disclosed a normal right rib cage.  The 
appellant testified at the March 1998 hearing that he could 
not remember if the military physicians ever verified the 
existence of a spinal fracture at this time.  Thus, it seems 
possible, even probable, that the single, isolated reference 
to a fracture of the "back" at this time may reflect a 
typographical error.  The appellant has not provided any 
details of the alleged third back injury in service, nor do 
the service medical records reflect such an additional 
incident or injury.  

Following extensive hospitalization and evaluation by 
military physicians, a Clinical Board, and a Physical 
Evaluation Board, the appellant was eventually medically 
discharged from active service in March 1962 as medically 
unfit due to a schizophrenic reaction.  The relevant service 
medical records make no mention of a low back disability, and 
physical examinations (including past medical history, review 
of systems, and neurological examination) of the appellant in 
September and October 1961 at the U.S. Naval Hospitals in 
Guantanamo Bay, Cuba, Portsmouth, Virginia, and Philadelphia, 
Pennsylvania, were negative for any indication of a low back 
disability.  

The present claim was not filed by the appellant until 1997.  
He has alleged that he was treated for low back problems at 
various VA facilities in the years immediately after service.  
Not surprisingly, the RO and the AMC have been unable to 
obtain many of these long-inactive medical records after 
approximately 35 years, and the appellant has been informed 
of this.  However, on a VA medical examination of the 
appellant in April 1962, he had no complaints concerning his 
low back, and no relevant abnormal clinical findings were 
reported.  The appellant was admitted to the VA Hospital in 
Brooklyn, NY, in March 1963 for the treatment of various 
complaints, including neck pain, but no complaints or 
abnormal findings relating to the low back were recorded at 
this time.  Neurological examination of the appellant at this 
time was normal.  An earlier admission to the same facility 
in February 1963 was limited to the treatment of the 
appellant's right knee disability; and the report of a later 
hospitalization from May to July 1963 likewise discloses no 
complaints or findings indicative of low back pathology.  

Extensive private medical records dating from 1970 reflect 
psychiatric treatments and evaluations, but no complaints or 
findings relative to a low back disability.  

VA medical records dating from 1971 to the present reflect a 
diagnosis of lumbar disc disease dating from the mid-1980's.  
The appellant also apparently has degenerative joint disease 
and rheumatoid arthritis, but these disabilities affect the 
hands, wrists, feet, ankles, knees, etc., and not the lumbar 
spine.  A May 1988 X-ray series of the lumbar spine also 
initially disclosed a Grade II spondylolisthesis at L5-S1.  

The appellant testified at the March 1998 hearing that there 
was nothing wrong with his back before service and that he 
was "highly athletic."  This directly contradicts 
information contained in the service medical records wherein 
the appellant had reported that he was physically under-
developed and was not able to join his school mates in their 
athletics.  It is apparent from this and other instances of 
record that the appellant's memory is no longer reliable, 
possibly as a result of his mental illness, or even of the 
ageing process.  

In May 1998, the appellant's verbal history of degenerative 
joint disease of the back with a history of two (not three) 
back injuries in service, along with a history of rheumatoid 
arthritis, was recorded without additional comment during a 
visit by the appellant to a VA neurology clinic.  Evidence 
which is simply information recorded by a medical 
professional, unenhanced by any additional medical comment, 
does not constitute competent medical evidence....a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 
8 Vet. App. 406 (1995).  

In December 1998, the appellant's VA primary care physician 
stated that, in his opinion, the appellant's degenerative 
disc disease at L5-S1 "could" be a direct result of 
previous injury in service, as related in the medical records 
in 1961.  No rationale for this opinion was provided.  
Moreover, as previously noted, the service medical records do 
not reflect any clear mention of a back injury in 1961 or at 
any other time in service.  

The appellant has also submitted a copy of part of THE HANDY 
HOME MEDICAL ADVISOR dealing with arthritis.  

In January 2005, at the request of the Board, the entire 
claims file, including the service medical records and the 
extensive medical and historical material dating from 1962 to 
the present, was referred to a VA medical expert for review.  
It was this medical expert's opinion that the appellant's low 
back pain, which had developed in the years after service, 
was not related to the service-connected right knee 
disability or to any event in service.  It was noted by this 
individual that the appellant had several outside jobs and 
employments after leaving service, many of which likely 
involved repetitive heavy lifting; and it was the opinion of 
this VA medial expert that these occupations were more likely 
the cause of the appellant's low back pain "than his time in 
service or any injury which occurred to this patient while in 
service."  

The Board accepts the January 2005 VA medical opinion as both 
the most recent and also the most comprehensive medical 
opinion concerning the medical questions at issue in this 
appeal, and the only such medical opinion of record based 
upon a complete review of all of the relevant medical and 
historical material, including the service medical records, 
contained in the appellant's claims files.  Thus, based upon 
its own review of the evidence of record, especially the 
January 2005 VA medical opinion, the Board finds that a 
chronic low back disability was not present in service or for 
many years afterward, and that the appellant's current low 
back disability is not etiologically related to service or to 
a service-connected disability.  The December 1998 opinion by 
the appellant's primary care physician appears to be based 
upon a mis-reading of the service medical records and an 
unwarranted reliance upon the appellant's own faulty memory 
of what occurred in service, rather than upon a comprehensive 
review of all of the relevant material in the claims files.  
It is clear that any low back injury which may have occurred 
in service was relatively minor and did not result in chronic 
low back pathology, and that the veteran's current low back 
disability is unrelated to service or service-connected 
disability.  

Since a preponderance of the evidence is unfavorable to the 
claim seeking service connection for a low back disability, 
this appeal will be denied.  


ORDER

Service connection for a low back disability is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


